NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ACTlVEVIDEO NETWORKS, INC.,
Plaintiff-Cross Appellant, »
V.
VERIZON COMMUNICATIONS, INC., VE_RIZON
SERVICES CORP., VERIZON VIRGINIA INC., AND
VERIZON SOUTH INC.,
Defer,dan.ts-Appellants. a
§
2011-1538, -1567
Appeals from the United States District Court for the
Eastern District of Virginia in case no. 10-CV-0248, Judge
Ray1‘nond A. Jackson.
ON MOTION
ORDER
Verizon Communications, Inc., et a]. move without
opposition for a continuance of the deadlines set by the
Federal Ru1es of Appe11ate Procedure and the rules of this
court to dates triggered by the earlier of the docketing of
any amended notice of appeal by Verizon or thirty days

ACTIV`EVIDEO V. VERIZON COMMUNICATION 2
after the entry of the order disposing of the last remaining
motions before the district court. The parties have filed
post-trial motions for judgment under Federal Rule of
Civil Procedure 50(b), for a new trial under Rule 59, and
for a permanent injunction. Because these motions re-
main pending before the district court, we deactivate the
appeal
Accordingly,
IT ls 0RDEREn THAT: t
Pursuant to Fed. R. App. P. 4(a)(4), these appeals are
deactiVated. The appeal will be reactivated upon entry of
the order disposing of the last such outstanding motion.
The parties should promptly inform this court when all
motions are decided. _
FoR THE CoURT
353 3 9 2911 /S/ Jan H0rba1y
Date J an Horbaly
Clerk
cc: Michael J. Lyons, Esq.
M1cha@1K. Ke11ogg, ESq. ».s.¢mmFt‘:E%»’paLsFoa
21 `l`HE FEDEF€AL C1RCUIT
S
SEP 3 0 2011
.IAN HiJRBALY
Cl.ERK